Citation Nr: 0419090	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a dental disability.  

During the hearing before the undersigned, the veteran 
indicated that he was also seeking service connection for a 
dental disability for treatment purposes only.  Since this 
matter has not been developed or certified for appellate 
consideration, it is referred to the RO for appropriate 
action.

The Board notes that by rating action dated in November 2003, 
the RO granted service connection for bilateral tinnitus and 
for bilateral hearing loss.  The veteran submitted a notice 
of disagreement with the evaluations that were assigned for 
each of these disabilities in January 2004, and provided 
testimony in this regard at a hearing before the undersigned 
later that same month.  A statement of the case addressing 
entitlement to an increased rating for bilateral tinnitus and 
bilateral hearing loss was issued on February 9, 2004.  In 
February 2004, the veteran's representative submitted a 
"statement in lieu of VA Form 9" and characterized the 
issue as "evaluation of hearing loss as a secondary 
condition related to tinnitus is currently rated at 0% 
disabling."  The Board points out that the argument raised 
in this document pertained to service connection for hearing 
loss.  Following a request from the RO to clarify the issues 
on appeal, the veteran's representative asked the RO, in 
March 2004, to "please withdraw my claim for service 
connection for hearing loss and tinnitus because it was filed 
in error."  There is no indication in the record that the 
veteran has perfected an appeal of the claims for increased 
ratings for tinnitus and bilateral hearing loss.  In this 
regard, the Board notes that a VA Form 8, Certification of 
Appeal, that lists the issues of entitlement to increased 
ratings for hearing loss and tinnitus is dated February 5, 
2004, prior to issuance of the statement of the case on these 
matters.  Hence, the only issue currently for appellate 
consideration is as set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran had five 
missing teeth at the time he entered service.  On the 
separation examination in June 1955, nine missing teeth were 
reported, and it was indicated that there were bridges 
between teeth numbers 19 and 20, and 29 and 30.  

During the hearing before the undersigned, the veteran 
asserted that no bridge work was done on his teeth.  In a 
statement dated in February 2004, K.A. Lysgaard, D.D.S., a 
private dentist, noted that he had been treating the veteran 
since January 1999.  He related that the veteran presented to 
his office with only six remaining anterior teeth.  These 
teeth were sound and had been stabilized by a "swing-lock 
partial" for over thirty years.  They had remained 
functional and sound during the time he had treated the 
veteran.  He advised the veteran that if teeth were not 
replaced following an extraction, it was possible for the 
remaining teeth to drift and become unstable periodontally 
over time and could lead to the loss of those teeth.  He 
opined that the veteran's dental condition was at least as 
likely as not related to his service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his teeth since 
his discharge from service.  The RO 
should specifically request all treatment 
records from Dr. Lysgaard.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA dental examination to determine the 
nature and extent of his dental 
disability.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's current dental disability is 
related to service, to include any 
treatment he received in service.  All 
necessary tests should be performed.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




